Exhibit 10.2

EXECUTION COPY

GLOBAL AMENDMENT AND CONSENT

THIS GLOBAL AMENDMENT AND CONSENT (this “Amendment”), dated as of March 16, 2009
to be effective as of December 31, 2008 (the “Effective Date”), is by and
between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Lender”)
and SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership (“Supertel”)
and SPPR – SOUTH BEND, LLC (“SPPR” and, together with Supertel, “Borrower”).

INTRODUCTORY STATEMENTS

This Amendment is intended to amend each of the Loan Agreements relating to the
Loans described on Exhibit A hereto (collectively, the “Amended Agreements”).
All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Amended Agreements.

To the extent that any mortgage, collateral, guaranty, pledge or assignment has
heretofore been given as security under or in connection with the Amended
Documents for the repayment of any indebtedness incurred by Borrower to Lender,
the mortgage, collateral, guaranty, pledge, assignment, security agreements or
other lien documents (as the same may be amended, restated, supplemented or
otherwise modified pursuant to or in connection with the Amended Documents)
applicable thereto shall continue to secure and support the repayment of such
indebtedness, previously incurred and presently outstanding thereunder, or in
connection therewith, together with all new indebtedness now or hereafter
incurred by Borrower to Lender under the Amended Documents, as amended by this
Amendment and the other Loan Documents.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereby agree as follows:

Section 1. Amendments.

(a) Section 6.J. of each of the Amended Documents is hereby amended and restated
in its entirety, as follows:

J. Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge Coverage
Ratio that equals or exceeds 1.3:1 before dividend payouts, and 1.0:1 after
dividend payouts (except as set forth below for the fiscal periods ending in
2008, 2009, 2010 and 2011, and except to the extent that a lesser Fixed Charge
Coverage Ratio (after dividend payouts) is due to dividends declared by Supertel
Hospitality, Inc. in good faith to maintain its status as a real estate
investment trust), measured on an aggregate of all sites for which the Lender
Entities have provided financing to any of the Borrower Parties or any Affiliate
of any of the Borrower Parties (including any Affiliate of any
predecessor-in-interest to any of the Borrower Parties) including property
number 8001-3829 (South Bend, Indiana) (collectively, the “Sites”), but
excluding, for purposes of subsection (a) below only, property number 8004-3445
(140



--------------------------------------------------------------------------------

Pine Street, Atlanta, Georgia) and property number 53290 (5100 N. Cliff Avenue,
Sioux Falls, South Dakota), as determined as of each
March 31, June 30, September 30 and as of the last day of each fiscal year of
Borrower. For purposes of this Section, the term “Fixed Charge Coverage Ratio”
shall mean with respect to the twelve month period of time immediately preceding
the date of determination, the ratio calculated for such period of time, each as
determined in accordance with GAAP and calculated according to the Uniform
System of Accounts for Hotels, of (a) the sum of net income, interest expense,
income taxes, depreciation, amortization, management fees, replacement reserves,
and operating lease expense with respect to the Sites, minus 4% of total room
revenues with respect to the Sites as an assumed reserve for replacement (or
actual reserve for replacement if greater) and 4% of total room revenues with
respect to the Sites as an assumed management fee (or actual management fee if
greater), plus or minus other non-cash adjustments or non-recurring items with
respect to the Sites (as allowed by Lender), plus or minus changes in officers
or shareholders loans and dividends or distributions with respect to the Sites
not otherwise expensed on the Borrower’s income statement (the “Section 6.J.
Numerator”), to (b) the sum of operating lease expense with respect to the
Sites, principal payments under the promissory notes to Lender with respect to
the Sites (calculated as the greater of (i) the actual principal amount paid
during the reporting period and (ii) the principal amounts that would be due
under each applicable promissory note assuming a twenty-year amortization
period), current portion of all capital leases with respect to the Sites, and
interest expense under the promissory notes to Lender with respect to the Sites
(excluding non-cash interest expense and amortization of non-cash financing
expenses). The interest rate for variable rate Loans shall be deemed, for
purposes of calculating the Fixed Charge Coverage Ratio, the average rate for
each such loan over the prior twelve-month period.

For purposes of determining the Fixed Charge Coverage Ratio after dividend
payouts, the Section 6.J. Numerator shall be reduced by an amount determined as
follows: (i) gross operating revenue for the Sites (excluding property number
8004-3445 (140 Pine Street, Atlanta, Georgia) and property number 53290 (5100 N.
Cliff Avenue, Sioux Falls, South Dakota)), divided by gross operating revenue
for all sites owned by the Borrower Parties and their Affiliates (excluding
property number 8004-3445 (140 Pine Street, Atlanta, Georgia) and property
number 53290 (5100 N. Cliff Avenue, Sioux Falls, South Dakota)), (ii) the
resulting percentage multiplied by the number of common shares of Supertel
Hospitality, Inc. outstanding on the date of determination and (iii) the
resulting number of shares multiplied by an amount equal to actual declared
quarterly dividend payout amount of Supertel Hospitality, Inc. for the prior
twelve- month period.

Notwithstanding the foregoing, (i) for the fiscal period ending December 31,
2008 Borrower shall maintain a Fixed Charge Coverage Ratio that equals or
exceeds 1.10:1 before dividend payouts, and 0.8:1 after dividend payouts. For
fiscal year 2009 only, the required FCCR ratio will be replaced by a required
minimum level of adjusted EBITDA (defined to equal the Section 6.J. Numerator
for Exhibit B). The minimum adjusted EBITDA amount for the quarters ending
March 31, 2009, June 30, 2009, September 30, 2009 and December 31, 2009 shall be
$6,250,000, $6,250,000, $6,500,000 and $7,000,000 respectively. For purposes of
meeting the required levels of adjusted EBITDA for 2009, the required levels
shall be reduced by the same percentage as an individual Site’s adjusted EBITDA
bears to the total adjusted EBITDA, in the event such site is sold, provided
that (i) in no event shall the sale of a Site reduce total adjusted EBITDA by
more than ten percent (10%) and (ii) all net sale proceeds of a Site shall be
applied by Borrower to reduce the indebtedness of Borrower to Lender (with
respect to such Site and, to the extent of any remaining net sale proceeds, to
reduce indebtedness to Lender on one or more other Sites) . Commencing in fiscal
year 2010, the required FCCR levels will be 1.00:1 for the quarters ending
March 31 and June 30, and 1.10:1 for the quarters ending September 30 and
December 31. For fiscal year 2011, the required FCCR levels will be 1.20:1 for
the quarters ending March 31 and June 30 and 1.30:1 for the quarters ending
September 30 and December 31. For all fiscal quarter periods beginning in fiscal
year 2012 thereafter, the required FCCR level will be 1.30:1 before dividend
payouts at the end of each fiscal quarter. All calculations of FCCR for
quarterly testing shall be based upon a prior rolling twelve month period. For
each quarter end in fiscal years 2008, 2009, 2010 and 2011 the required Fixed
Charge Ratio level after dividend payouts shall be 1.0:1 except to the extent
that a lesser Fixed Charge Coverage Ratio (after dividend payouts) is due to
dividends declared by Supertel Hospitality, Inc. in good faith to maintain its
status as a real estate investment trust.



--------------------------------------------------------------------------------

Attached hereto as Exhibit B is an illustration of the computation of the Fixed
Charge Coverage Ratio agreed upon by Borrower and Lender. In the event of an
inconsistency between the provisions of this Section 6.J. and the provisions of
Exhibit B, the provisions of Exhibit B shall control.

Borrower shall submit a compliance certificate in the form of Exhibit B to
Lender no later than 45 days after the end of each fiscal quarter of Borrower
ending March 31, June 30 and September 30, and no later than 120 days after each
fiscal year end of Borrower.

 

  (b) Exhibit B to each of the Amended Documents is hereby replaced in its
entirety with Exhibit B hereto.

 

  (c) The interest rate on the Loans shall be increased by a cumulative total of
one hundred basis points (the “Interest Rate Increase”), allocated among the
Loans as set forth on Exhibit C hereto, effective April 1, 2009, and the
applicable Amended Documents and related Notes are hereby amended to reflect the
Interest Rate Increase by the amounts set forth on Exhibit C. Upon compliance by
Supertel Limited Partnership with a FCCR level of not less than 1.3:1 before
dividend payouts and 1.0:1 after dividend payouts for two consecutive fiscal
quarter periods (the “FCCR Compliance Period”), the Interest Rate Increase shall
be rescinded, effective as of the first day of the third month following the
last day of the FCCR Compliance Period.

Section 2. Effect of Amendment on Amended Documents; Ratification and
Confirmation of Amended Documents, as Amended.

On and after the date of this Amendment, each reference in the Amended Documents
and the other Loan Documents to “this Agreement,” “the Loan Agreement,”
“hereunder,” “herein,” “hereof” or words of like import referring to the Amended
Documents, respectively, shall mean the Amended Documents as amended by this
Amendment.

Any deemed noncompliance by Borrower with the Fixed Charge Coverage Ratio level
in effect on December 31, 2008 prior to execution of this Amendment is hereby
waived by Lender. Except as set forth in the preceding sentence, this Amendment
shall not constitute in any manner a waiver by Lender of any breach by Borrower
or of the rights of Lender under the Amended Documents or any other Loan
Document, and Lender reserves all rights and remedies under the Amended
Documents and the other Loan Documents.

As specifically amended herein, the Amended Documents, and the other Loan
Documents, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. Without limiting the generality of the
foregoing, each Loan Document and all collateral described therein, do and shall
continue to secure, as appropriate, the payment of all obligations of Borrower
under the Amended Documents, as amended hereby.

Section 3. Section Headings. The Section headings in this Amendment are inserted
for convenience only and shall not be part of this instrument.



--------------------------------------------------------------------------------

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Arizona without regard to choice or
conflict of laws rules.

Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Amendment may
be executed as facsimile originals and each copy of this Amendment bearing the
facsimile transmitted signature of any party’s authorized representative shall
be deemed to be an original. Notwithstanding the validity of the facsimile
originals, it is intended that two copies of this Amendment be manually executed
and then be delivered to Lender. Lender will then have the appropriate signature
manually affixed to this Amendment and return a fully executed copy to the
appropriate parties.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Global Amendment and
Consent to be executed as of the Effective Date.

 

LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION,

a Delaware corporation

  By:  

/s/ Todd V. Jones

  Title:  

Authorize Signatory

    BORROWER:

SUPERTEL LIMITED PARTNERSHIP.,

a Virginia limited partnership

  By   SUPERTEL HOSPITALITY REIT TRUST     a Maryland real estate investment
trust,     its General Partner   By:  

/s/ Donavon A. Heimes

    Donavon A. Heimes,     Vice President/Treasurer     BORROWER:

SPPR – SOUTH BEND, LLC,

a Delaware limited liability company

  By   SUPERTEL LIMITED PARTNERSHIP     a Virginia limited partnership,     its
Manager   By   SUPERTEL HOSPITALITY REIT TRUST     a Maryland real estate
investment trust,     its General Partner   By:  

/s/ Donavon A. Heimes

    Donavon A. Heimes,     Vice President/Treasurer



--------------------------------------------------------------------------------

By its execution below, SUPERTEL LIMITED PARTNERSHIP, a Virginia limited
liability partnership, being the guarantor under that certain Unconditional
Guaranty of Payment and Performance dated as of December 31, 2007 (the
“Guaranty”) given in connection with the loan from Lender to SPPR, does hereby
(i) acknowledge that the Guaranty shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed. and (ii) acknowledge and
agree that the Guaranty shall be deemed amended so that the terms “Loan
Agreement,” “Loan Documents” and words of similar import referring to the
Amended Documents therein shall refer to the Loan Agreement and other Amended
Documents, as amended by this Amendment, and as hereafter amended from time to
time.

 

SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership   By   SUPERTEL
HOSPITALITY REIT TRUST     a Maryland real estate investment trust,     its
General Partner   By:  

/s/ Donavon A. Heimes

    Donavon A. Heimes,     Vice President/Treasurer



--------------------------------------------------------------------------------

EXHIBIT A

 

Loan Number

  

Start Date

   Loan Amount

32912

  

May 16, 2007

   $ 27,755,000

32098

  

January 5, 2007

   $ 15,600,000

31437

  

August 18, 2006

   $ 17,850,000

14724001

  

January 2, 2008

   $ 4,355,000

14724003

  

January 2, 2008

   $ 3,380,000

14724004

  

January 2, 2008

   $ 6,765,000

14724005

  

January 2, 2008

   $ 1,100,000

14724006

  

December 31, 2007

   $ 7,875,000

15005001

  

January 31, 2008

   $ 2,470,000

32630

  

February 6, 2007

   $ 3,445,000

 



--------------------------------------------------------------------------------

EXHIBIT B

EXHIBIT B

FIXED CHARGE COVERAGE RATIO OF BORROWER

 

Property Operating Income* for the Sites before interest expense, income taxes,
depreciation, amortization, management fees, replacement reserves and operating
lease expense

  

Less 4% of total room revenues as an assumed reserve for replacement

  

Less 4% of total room revenues as an assumed management fee

  

Equals Section 6.J. Numerator

  

Interest and principal payments due under the promissory notes to Lender with
respect to the Sites for the preceding 12 months as per the Section 6.J.
denominator**

  

Coverage Ratio (before dividend payout)

     

Gross operating revenue for the Sites (“Site Revenue”)

  

Gross operating revenue for all borrower sites (“Total Revenue”)

  

Site Revenue divided by Total Revenue (“Revenue Percentage”)

  

Total Outstanding Common Shares of Supertel Hospitality, Inc. (“Shares”)

  

Revenue Percentage times Shares (“Percentage Shares”)

  

Dividend Rate (actual dividends declared during the past twelve months)

  

Dividend Payout per Percentage Shares

  

Section 6.J. Numerator minus dividend payout per Percentage Shares

  

Coverage Ratio (after dividend payout)***

     

Note: for purposes of calculating the Fixed Charge Coverage Ratio of Borrower,
“Sites” as used in Section 6.J. hereof shall mean all sites for which the Lender
Entities have provided financing to any of the Borrower Parties or any Affiliate
of any of the Borrower Parties (including any Affiliate of any
predecessor-in-interest to any of the Borrower Parties) including property
number 8001-3829 (South Bend, Indiana) (collectively, the “Sites”) but
excluding, for purposes of calculating Property Operating Income, Site Revenue
and Total Revenue, property number 8004-3445 (140 Pine Street, Atlanta, Georgia)
and property number 53920 (5100 N. Cliff Avenue, Sioux Falls, South Dakota),
i.e.:

 

* ”Property Operating Income” shall mean the income from all Sites except
property number 8004-3445 (140 Pine Street, Atlanta, Georgia) and property
number 53920 (5100 N. Cliff Avenue, Sioux Falls, South Dakota); and

** ”Interest and principal payments due under the promissory notes to Lender
with respect to the Sites for the preceding 12 months as per the Section 6.J.
denominator” shall mean (i) the interest rate for variable rate loans shall be
deemed, for purposes of calculating the Fixed Charge Coverage Ratio, the average
rate for each such loan over the prior twelve-month period and (ii) principal
amounts from the Note and all promissory notes to Lender with respect to all
Sites, including property number 8004-3445 (140 Pine Street, Atlanta, Georgia)
and property number 53920 (5100 N. Cliff Avenue, Sioux Falls, South Dakota),
shall be calculated as the greater of (i) the actual principal amount paid
during the reporting period and (ii) the principal amount that would be due
under each applicable promissory note assuming a twenty-year amortization
period.

*** A Coverage Ratio (after dividend payout) of less than the ratio required by
Section 6.J. is permitted to the extent that a lesser Fixed Charge Coverage
Ratio (after dividend payouts) is due to dividends declared by Supertel
Hospitality, Inc. in good faith to maintain its status as a real estate
investment trust.



--------------------------------------------------------------------------------

EXHIBIT C

 

Loan Number

  

Interest Rate Increase

32912    100 basis points 32098    100 basis points 31437    100 basis points
14724001    100 basis points 14724003    100 basis points 14724004    100 basis
points 14724005    100 basis points 14724006    100 basis points 15005001    100
basis points 32630    100 basis points